J-A11018-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    EDWIN M. FISCHL                            :   IN THE SUPERIOR COURT OF
                                               :         PENNSYLVANIA
                       Appellant               :
                                               :
                v.                             :
                                               :
    THE LAW OFFICES OF GELMAN AND              :
    RODGERS, LLC, BRUCE GELMAN,                :
    AND WILLIAM RODGERS                        :
                                               :
                       Appellees               :       No. 905 WDA 2020

                  Appeal from the Order Entered July 24, 2020
               In the Court of Common Pleas of Allegheny County
                      Civil Division at No(s): GD-20-7894


BEFORE: McLAUGHLIN, J., KING, J., and McCAFFERY, J.

JUDGMENT ORDER BY KING, J.:                                FILED MAY 12, 2021

       Appellant, Edwin M. Fischl, appeals pro se from the order entered in the

Allegheny County Court of Common Pleas, which denied his petition to proceed

in forma pauperis (“IFP”). We dismiss Appellant’s appeal and strike the case

from the argument list.

       On July 23, 2020, Appellant filed a pro se praecipe for writ of summons

against Appellees, the Law Offices of Gelman and Rodgers, LLC, Bruce

Gelman, and William Rodgers, a law firm that had represented Appellant in a

prior action.1 On July 24, 2020, Appellant filed a petition to proceed IFP. That

same day, following a hearing, the court denied the petition, explaining that
____________________________________________


1 As it relates to the prior action, on January 17, 2020, this Court affirmed the
trial court’s dismissal of Appellant’s claims as meritless. See Fischl v. AXA
Life Ins. Co., 226 A.3d 642 (Pa.Super 2020) (unpublished memorandum),
appeal denied, ___ Pa. ___, 238 A.3d 1172 (2020).
J-A11018-21



Appellant could not present a meritorious legal malpractice claim. On Monday,

August 24, 2020, Appellant timely filed a notice of appeal. The trial court did

not order Appellant to file a Pa.R.A.P. 1925(b) concise statement of errors,

and Appellant filed none.

      Preliminarily, we recognize:

         [A]ppellate briefs and reproduced records must materially
         conform to the requirements of the Pennsylvania Rules of
         Appellate Procedure. Pa.R.A.P. 2101. This Court may quash
         or dismiss an appeal if the appellant fails to conform to the
         requirements set forth in the Pennsylvania Rules of
         Appellate Procedure. Id. Although this Court is willing to
         liberally construe materials filed by a pro se litigant, pro se
         status confers no special benefit upon the appellant. To the
         contrary, any person choosing to represent himself in a legal
         proceeding must, to a reasonable extent, assume that his
         lack of expertise and legal training will be his undoing.

In re Ullman, 995 A.2d 1207, 1211-12 (Pa.Super. 2010), appeal denied, 610

Pa. 600, 20 A.3d 489 (2011) (some internal citations omitted).         See also

Pa.R.A.P. 2114-2119 (addressing specific requirements of each subsection of

appellate brief). Here, Appellant’s “brief” on appeal is completely inadequate,

lacking, inter alia, the necessary statement of jurisdiction, relevant scope and

standard of review, statement of questions presented, and any coherent

argument section with citation to relevant authority. See Pa.R.A.P. 2111(a)

(discussing required content of appellate briefs).     See also Smathers v.

Smathers, 670 A.2d 1159 (Pa.Super. 1996) (stating noncompliance with Rule

2116 is particularly grievous because statement of questions involved defines

specific issues for review). Appellant provides no cogent legal arguments or



                                      -2-
J-A11018-21



relevant authority to support his claims.        See Pa.R.A.P. 2119(a) (stating

argument shall be divided into as many sections as there are questions

presented, followed by discussion with citation to relevant legal authority).

These substantial defects preclude meaningful review, warranting suppression

of Appellant’s brief and dismissal of the appeal. See In re Ullman, supra;

Pa.R.A.P. 2101. Accordingly, we suppress Appellant’s brief and dismiss his

appeal.2

       Appeal dismissed. Case is stricken from the argument list.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/22/2021

____________________________________________


2 Even if we did not dismiss Appellant’s appeal due to these substantial
defects, his claims would merit no relief. A trial court may dismiss an IFP
petition and the action if it is satisfied that the action is frivolous. See
Conover v. Mikosky, 609 A.2d 558, 559 (Pa.Super. 1992) (affirming denial
of IFP petition and dismissal of action based upon trial court’s belief that
underlying complaint was frivolous); Pa.R.C.P. 240(j). In the instant case,
the trial court noted that during the IFP hearing, it was clear Appellant
intended to pursue a legal malpractice claim against Appellees. (See Trial
Court Opinion, filed 12/10/20, at 1). The court explained that because
Appellant could not prove his underlying case would have been successful but
for the actions of Appellees, and because Appellant could not obtain a
certificate of merit from an ethical practitioner of law, the court denied
Appellant’s IFP petition. (Id.). We agree with the trial court that Appellant’s
legal malpractice claim is frivolous, and the court’s denial of the IFP petition
was proper. See Conover, supra.

                                           -3-